Per Curiam.
The plea denies a wrongful conversion of the goods, and is therefore open to the objection pointed out by the demurrer, viz. that it amounts to the general issue. There are conflicting decisions in the books on the question what special pleas are allowable in trover. We think none should be allowed except such as admit that the plaintiff once had a good cause of action, as a release, accord and satisfaction, former re*88covery, bankrupt discharge, and the like. This plea denies that the plaintiff ever had a good cause of action.
Judgment for the plaintiff, (a)

 See Hurst v. Cook, (19 Wend. 463 to 470,) and the cases there cited.